 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MARK A. GRANT,                                    No. 2:19-cv-01495-MCE-CKD (PS)
12                          Plaintiff,
13              v.                                         ORDER
14       MICHAEL CORRAL, et al.,
15                          Defendants.
16

17             On December 4, 2019, the court vacated the initial scheduling conference in this matter

18   due to defendants’ pending motion to dismiss. (ECF Nos. 7, 10.) The court subsequently denied

19   defendants’ motion, and defendants filed a timely answer to plaintiff’s Second Amended

20   Complaint. (ECF Nos. 19, 20.) The motion to dismiss being resolved, and the operative

21   complaint being answered, the court reschedules a scheduling conference in this matter in order

22   for this case to proceed.

23             Accordingly, IT IS HEREBY ORDERED that:

24             1. This matter is set for a scheduling conference on April 1, 2020 at 10:00 a.m. in

25             courtroom No. 24. No later than March 18, 2020, the parties shall file status reports1

26             addressing the following matters:

27

28   1
         The parties are encouraged, when possible, to file a joint status report.
                                                         1
 1                   a. Service of process;

 2                   b. Possible joinder of additional parties;

 3                   c. Any expected or desired amendment of the pleadings;

 4                   d. Jurisdiction and venue;

 5                   e. Anticipated motions and their scheduling;

 6                   f. The report required by Federal Rule of Civil Procedure 26 outlining the

 7                   proposed discovery plan and its scheduling, including disclosure of expert

 8                   witnesses;

 9                   g. Future proceedings, including setting appropriate cut−off dates for discovery

10                   and law and motion, and the scheduling of a pretrial conference and trial;

11                   h. Special procedures, if any;

12                   i. Estimated trial time;

13                   j. Modification of standard pretrial procedures specified by the rules due to the

14                   simplicity or complexity of the proceedings;

15                   k. Whether the case is related to any other cases, including bankruptcy;

16                   l. Whether a settlement conference should be scheduled; and

17                   m. Any other matters that may add to the just and expeditious disposition of this

18                   matter.

19   Dated: March 4, 2020
                                                       _____________________________________
20
                                                       CAROLYN K. DELANEY
21                                                     UNITED STATES MAGISTRATE JUDGE

22

23

24   16.1495.GRANT

25

26
27

28
                                                         2
